DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection over Wiltshire et al. US 2004/0138529 in view of Naito et al. US 2010/0004509 and over Wiltshire et al. US 2004/0138529 in view of Naito et al. US 2010/0004509 in view of Masuyuki et al. JP 2004-041580.  Wiltshire et al. discloses a surgical system having a plurality of surgical instruments 40, a plurality of inner tubes 30 and an outer tube 20, as further discussed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. US 2004/0138529 in view of Naito et al. US 2010/0004509.
Regarding claim 1, Wiltshire et al. discloses a surgical system comprising: a plurality of surgical instruments 40 each of which comprises a flexible shaft 46, a portion provided on a leading end-side of the flexible shaft (distal end 42 of shaft 46, figure 1, 14), a surgical tool 48 provided on a leading end-side of
Wiltshire et al. fails to disclose the surgical instrument portion on the leading end side of the flexible shaft being a multi-joint portion, a surgical tool operation element extending through the flexible shaft and the multi-joint portion and configured to operate the surgical tool, and a multi-joint operation element extending through the flexible shaft and configured to bend the multi-joint portion, or the inner tube drive mechanism electrically controls the operational element thereof to bend the inner tube.
Naito et al. teaches a surgical system having a surgical instrument 40 (figure 3) the surgical instrument comprising a shaft 45 with a multi-joint portion on a leading end (portion 46, figure 3), a surgical tool 48, a surgical tool operation element extending through the flexible shaft and the multi-joint portion and configured to operate the surgical tool (manipulation wire 92 controls the surgical tool, paragraph 0053, 0098; which extends through shaft 45, figure 3), and a multi-joint operation element extending through the flexible shaft and configured to bend the multi-joint portion (paragraph 0098, wires 56, 57 and 58 correspond to the bending pieces to be rotated, 51, 52, 53, figure 3) or electrically controls the operational element thereof to bend a tube (uses motors or electrical energy for manipulation or for controlling the drive motors for operating the operation element by sending signals, paragraph 0104- 0106). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wiltshire et al. with a multi-joint portion on the leading end of the shaft, and a surgical tool operation element extending through the flexible shaft and multi-joint portion and a multi-point operation element to bend the multi-joint portion, controlling the drive mechanisms electrically, as taught by Naito et al., in order to provide a tool that may be manipulated electrically with a joystick to transmit and manipulation a distal end of a surgical instrument and end effector tool to move and be used as desired within a procedure, the multi-joint portion providing additional ranges of movement that may be controlled by the operational elements or drive motors for positioning during use and provide a greater range of controlled motion.   Examiner notes that although the drive mechanism and bending portion are designated as the surgical tool in Naito et al. this instance, the bending and manipulation with an electrically controlled operational element are known in the art as a method of manipulating a distal end of a surgical system, and in combination read on the claim limitations.
Regarding claims 2, 3, 4, 5, 6, and 7, Wiltshire et al. discloses an inner tube drive mechanism (portion 35 or wire 96 to move or manipulate the distal end), but fails to explicitly disclose it receiving drive instruction signal, and electrically controls the operational element thereof based on the received drive instruction signal, the drive signal instruction being transmitted from a remote operation device being provided in a remote location, the drive instruction signal indicates an inclination of the inner tube corresponding thereto, the drive mechanism including a motor being electrically controlled, and includes a gear to which the operation element is connected, the operational element being a wire connected to a gear corresponding thereto, the gear using the motor thereby drawing back or sending out the wire. 
Naito et al. teaches a drive mechanism receiving drive instruction signals (from joystick 203 bending manipulation unit 39; paragraph 102-104), which electrically controls the operational element thereof based on the received drive signal (paragraph 0103, 0104), the drive signal instruction being transmitted from a remote operation device being provided in a remote location (remote joystick manipulation unit 203, figure 2, 3), and the drive instruction signal indicates an inclination of the tube corresponding thereto (paragraph 0102, 0103; manipulating joystick according to instructions corresponding to bending pieces 51, 52 53),  wherein each drive mechanism includes a motor (motor unit 38 with drive motors 95, 96, 97 and 98), and the operational element (wires 56, 57, 58) of each inner tube drive mechanism is electrically controlled by a control unit 18 that controls the motor of the inner tube drive mechanism (joy stick is manipulated and sends a control signal for the drive motors 95, 96, 97 in response to the joy stick instruction, the motors push or pull the operation element, the motors corresponding to operation element wires 56, 57, 58 for bending, paragraph 0098; and driven electrically, paragraph 0104), the drive mechanism including a gear to which the operational element thereof is connected (figure 3 shows pulleys 99 connecting the motors to the operational elements, however, it is taught that a gear mechanism may be used as an alternative to the pulleys, paragraphs 0099, 0100), wherein each operation element is a wire (manipulation wire, 56, 57, 58, paragraph 0063), a first end of each wire is fixed to a leading end portion of the inner tube corresponding to thereto (connected to bending pieces 51, 52, 53, figure 3, paragraph 0063), and a second end of each wire is fixed to the gear 99 corresponding thereto (paragraph 0099, 0100; wires are connected to the pulleys or gears), and each inner tube drive mechanism drives the gear thereof using the motor thereof, thereby drawing back or sending out the wire thereof (paragraph 0099, 0100, the wires are pushed or pulled when connected through the drive motors and pulley or gears).
Examiner notes that although the drive mechanism and bending portion are designated as the surgical tool in this instance, the bending and manipulation with an electrically controlled operational element are known in the art as a method of manipulating a distal end of a surgical system, and in combination with Wiltshire et al. read on the claim limitations.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wiltshire et al. with a drive mechanism which receives a drive instruction signal being electrically controlled from a remote location, the drive instruction signal indicating an inclination of the tube corresponding thereto, the drive mechanism including a motor, and a gear to which the operational element or wire is connected, the drive mechanism drives the gear using the motor to draw back or send out the wire thereof, as taught by Naito et al. as it is known in the art to provide remote electrically controlled drive mechanism to manipulate and rotate distal ends of surgical devices for to provide precise manipulation and control over placement of the surgical instrument during a particular procedure.
Regarding claim 8, Wiltshire et al. in combination with Naito et al. discloses wherein in a state where a surgical instrument 40 is inserted into any of the plurality of tubes 30, the distal end portion (or multi-joint) portion can be bent in a direction opposite a direction in which the respective inner tube is bent (distal portion 34 of the inner tube may be flexed in different directions, allowing for the configuration as claimed with the surgical instrument 40 inserted within; further Naito et al., discloses forceps 48 with wire 92 are configured to be multi-jointed and as a flexible manipulation wire may be bent in the opposite direction in which the inner tube is bent at least along a portion of the device even if not at the same portion, for example, if the inner tube is bent in a first direction at joint portion 61, and a second opposite direction at joint 63, the surgical instrument will be bent in an opposite direction at joint 63 than the instrument at joint 61 because the wire will follow within).
Regarding claim 11, Wiltshire et al. discloses wherein, in a state where the plurality of inner tubes is inserted into the outer tube, at least a portion of each inner tube is exposed from the outer tube (figure 2, distal end proximal ends of the tube is exposed; at least portions 32 and 34).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. US 2004/0138529 in view of Naito et al. US 2010/0004509 as discussed above, and further in view of Dewaele et al. US 2011/0004157.
Regarding claims 9, and 10, Wiltshire et al. discloses the outer tube 20 including a guide portion that guides the plurality of inner tubes 36 so as to be inserted into and slide within the outer tube (within openings 26 into lumen 24, figure 1) but does not explicitly disclose each of the plurality of inner tubes includes an engagement portion that engages with the guide portion so as to be slidable, the engagement portion is composed of portions that extend at intervals along an outer circumferential surface of the inner tube corresponding thereto in an axial direction of the inner tube.
Dewaele et al. discloses a medical instrument having an outer tube including a guide portion (slots 45b, 45b’) that guides the inner steering tubes 50 as to be inserted into the outer tube (figure 10), and the inner tubes each including an engagement portion (45a, 45a’) that engages with the guide portion so as to be slidable (paragraph 0136), the engagement portion is composed of portions that extend at intervals along an outer circumferential surface of the inner tube thereto in an axial direction of the inner tube (45a and 45a’ are along the outer circumference at intervals, figures 10, 11) the protrusions or engagement portions 45a, 45a’ providing a slidable connection with outer tube sheath 20 while mainting position within the sheath and the tip of the instrument by preventing rotation of the steering tube within the outer tube when lateral forces are applied to bend the instrument (paragraph 0136).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wiltshire et al. with an outer tube guide and inner tube engagement member spaced along intervals of the outer circumferential surface, as taught by Dewaele et al., in order to slidably engage the inner tubes within the outer tube, and limiting rotation to properly maintain the positioning of the instrument within the outer tube and prevent unwanted movement.

Claim(s) 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. US 2004/0138529 in view of Naito et al. US 2010/0004509 in view of Masuyuki et al. JP 2004-041580.
Regarding claim 12, Wiltshire et al. discloses a surgical system comprising: a plurality of surgical instruments 40 each of which comprises a flexible shaft 46, a portion provided on a leading end-side of the flexible shaft (distal end 42 of shaft 46, figure 1, 14), a surgical tool 48 provided on a leading end-side of
Wiltshire et al. fails to disclose the surgical instrument portion on the leading end side of the flexible shaft being a multi-joint portion, a surgical tool operation element extending through the flexible shaft and the multi-joint portion and configured to operate the surgical tool, and a multi-joint operation element extending through the flexible shaft and configured to bend the multi-joint portion, or the inner tube drive mechanism electrically controls the operational element thereof to bend the inner tube, or a gripping mechanism that includes a grip portion that grips the outer tube of the medical instrument, and a supporting portion that fixes and supports the grip portion at a constant position.
Naito et al.  teaches a surgical system having a surgical instrument 40 (figure 3) the surgical instrument comprising a shaft 45 with a multi-joint portion on a leading end (portion 46, figure 3), a surgical tool 48, a surgical tool operation element extending through the flexible shaft and the multi-joint portion and configured to operate the surgical tool (manipulation wire 92 controls the surgical tool, paragraph 0053, 0098; which extends through shaft 45, figure 3), and a multi-joint operation element extending through the flexible shaft and configured to bend the multi-joint portion (paragraph 0098, wires 56, 57 and 58 correspond to the bending pieces to be rotated, 51, 52, 53, figure 3) or electrically controls the operational element thereof to bend a tube (uses motors or electrical energy for manipulation or for controlling the drive motors for operating the operation element by sending signals, paragraph 0104- 0106). 
Masayuki et al. teaches a medical instrument having a plurality of inner tubes (15, 16, figure 1) and an outer tube 12 (figure 1), and a gripping mechanism 3 that includes a grip portion that grips the outer tube of the medical instrument (flange 18 of outer tube 12 is inserted within flange receptacle 21 of fitting member 7, figures 5, which holds the medical instrument, figure 1), and a supporting portion 4 that fixes and supports the gripping portion at a constant position (base 4 fixed to a bed or floor, paragraph 0014, and connected to gripping mechanism 3) to allow for holding the instrument with the ease of adjusting (paragraph 0017) when the operator is at a remote location.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wiltshire et al. with a multi-joint portion on the leading end of the shaft, and a surgical tool operation element extending through the flexible shaft and multi-joint portion and a multi-point operation element to bend the multi-joint portion, controlling the drive mechanisms electrically, as taught by Naito et al., in order to provide a tool that may be manipulated electrically with a joystick to transmit and manipulation a distal end of a surgical instrument and end effector tool to move and be used as desired within a procedure, the multi-joint portion providing additional ranges of movement that may be controlled by the operational elements or drive motors for positioning during use and provide a greater range of controlled motion.   Examiner notes that although the drive mechanism and bending portion are designated as the surgical tool in Naito et al. this instance, the bending and manipulation with an electrically controlled operational element are known in the art as a method of manipulating a distal end of a surgical system, and in combination read on the claim limitations.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wiltshire et al. with a gripping mechanism, as taught by Masayuki et al. to hold the medical instrument in a constant, adjustable position during use.
Regarding claims 13, 14, 15 and 16, Wiltshire et al. discloses an inner tube drive mechanism (portion 35 or wire 96 to move or manipulate the distal end), but fails to explicitly disclose it receiving drive instruction signal, and electrically controls the operational element thereof based on the received drive instruction signal, the drive signal instruction being transmitted from a remote operation device being provided in a remote location, the drive instruction signal indicates an inclination of the inner tube corresponding thereto, the drive mechanism including a motor being electrically controlled, and includes a gear to which the operation element is connected, the operational element being a wire connected to a gear corresponding thereto, the gear using the motor thereby drawing back or sending out the wire. 
Naito et al. teaches a drive mechanism receiving drive instruction signals (from joystick 203 bending manipulation unit 39; paragraph 102-104), which electrically controls the operational element thereof based on the received drive signal (paragraph 0103, 0104), the drive signal instruction being transmitted from a remote operation device being provided in a remote location (remote joystick manipulation unit 203, figure 2, 3), and the drive instruction signal indicates an inclination of the tube corresponding thereto (paragraph 0102, 0103; manipulating joystick according to instructions corresponding to bending pieces 51, 52 53),  wherein each drive mechanism includes a motor (motor unit 38 with drive motors 95, 96, 97 and 98), and the operational element (wires 56, 57, 58) of each inner tube drive mechanism is electrically controlled by a control unit 18 that controls the motor of the inner tube drive mechanism (joy stick is manipulated and sends a control signal for the drive motors 95, 96, 97 in response to the joy stick instruction, the motors push or pull the operation element, the motors corresponding to operation element wires 56, 57, 58 for bending, paragraph 0098; and driven electrically, paragraph 0104), the drive mechanism including a gear to which the operational element thereof is connected (figure 3 shows pulleys 99 connecting the motors to the operational elements, however, it is taught that a gear mechanism may be used as an alternative to the pulleys, paragraphs 0099, 0100), wherein each operation element is a wire (manipulation wire, 56, 57, 58, paragraph 0063), a first end of each wire is fixed to a leading end portion of the inner tube corresponding to thereto (connected to bending pieces 51, 52, 53, figure 3, paragraph 0063), and a second end of each wire is fixed to the gear 99 corresponding thereto (paragraph 0099, 0100; wires are connected to the pulleys or gears), and each inner tube drive mechanism drives the gear thereof using the motor thereof, thereby drawing back or sending out the wire thereof (paragraph 0099, 0100, the wires are pushed or pulled when connected through the drive motors and pulley or gears).
Examiner notes that although the drive mechanism and bending portion are designated as the surgical tool in this instance, the bending and manipulation with an electrically controlled operational element are known in the art as a method of manipulating a distal end of a surgical system, and in combination with Wiltshire et al. read on the claim limitations.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wiltshire et al. with a drive mechanism which receives a drive instruction signal being electrically controlled from a remote location, the drive instruction signal indicating an inclination of the tube corresponding thereto, the drive mechanism including a motor, and a gear to which the operational element or wire is connected, the drive mechanism drives the gear using the motor to draw back or send out the wire thereof, as taught by Naito et al. as it is known in the art to provide remote electrically controlled drive mechanism to manipulate and rotate distal ends of surgical devices for to provide precise manipulation and control over placement of the surgical instrument during a particular procedure.
Regarding claim 17, Wiltshire et al. in combination with Naito et al. discloses wherein in a state where a surgical instrument 40 is inserted into any of the plurality of tubes 30, the distal end portion (or multi-joint) portion can be bent in a direction opposite a direction in which the respective inner tube is bent (distal portion 34 of the inner tube may be flexed in different directions, allowing for the configuration as claimed with the surgical instrument 40 inserted within; further Naito et al., discloses forceps 48 with wire 92 are configured to be multi-jointed and as a flexible manipulation wire may be bent in the opposite direction in which the inner tube is bent at least along a portion of the device even if not at the same portion, for example, if the inner tube is bent in a first direction at joint portion 61, and a second opposite direction at joint 63, the surgical instrument will be bent in an opposite direction at joint 63 than the instrument at joint 61 because the wire will follow within).
Regarding claim 20, Wiltshire et al. discloses wherein, in a state where the plurality of inner tubes is inserted into the outer tube, at least a portion of each inner tube is exposed from the outer tube (figure 2, distal end proximal ends of the tube is exposed; at least portions 32 and 34).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. US 2004/0138529 in view of Naito et al. US 2010/0004509 and in view of Masuyuki et al. JP 2004-041580, as discussed above, and further in view of Dewaele et al. US 2011/0004157.
Regarding claims 18, and 19, Wiltshire et al. discloses the outer tube 20 including a guide portion that guides the plurality of inner tubes 36 so as to be inserted into and slide within the outer tube (within openings 26 into lumen 24, figure 1) but does not explicitly disclose each of the plurality of inner tubes includes an engagement portion that engages with the guide portion so as to be slidable, the engagement portion is composed of portions that extend at intervals along an outer circumferential surface of the inner tube corresponding thereto in an axial direction of the inner tube.
Dewaele et al. discloses a medical instrument having an outer tube including a guide portion (slots 45b, 45b’) that guides the inner steering tubes 50 as to be inserted into the outer tube (figure 10), and the inner tubes each including an engagement portion (45a, 45a’) that engages with the guide portion so as to be slidable (paragraph 0136), the engagement portion is composed of portions that extend at intervals along an outer circumferential surface of the inner tube thereto in an axial direction of the inner tube (45a and 45a’ are along the outer circumference at intervals, figures 10, 11) the protrusions or engagement portions 45a, 45a’ providing a slidable connection with outer tube sheath 20 while mainting position within the sheath and the tip of the instrument by preventing rotation of the steering tube within the outer tube when lateral forces are applied to bend the instrument (paragraph 0136).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wiltshire et al. with an outer tube guide and inner tube engagement member spaced along intervals of the outer circumferential surface, as taught by Dewaele et al., in order to slidably engage the inner tubes within the outer tube, and limiting rotation to properly maintain the positioning of the instrument within the outer tube and prevent unwanted movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771                        

/DIANE D YABUT/               Primary Examiner, Art Unit 3771